UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1301



CHESTER LEE MCDOWELL, SR.,

                                              Plaintiff - Appellant,

          versus


INTERNAL REVENUE SERVICE; CHARLES BARRETT, IRS
Agent,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (2:06-cv-00022-FL)


Submitted: June 21, 2007                      Decided:   June 27, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chester Lee McDowell, Sr., Appellant Pro Se.            Joan Iris
Oppenheimer, Patricia McDonald Bowman, UNITED STATES DEPARTMENT OF
JUSTICE, Washington D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Chester Lee McDowell, Sr. appeals the district court’s

order granting defendants’ motions to dismiss and dismissing his

complaint for lack of jurisdiction and for failure to state a claim

upon which relief may be granted.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. See McDowell v. Internal Revenue

Service, No. 2:06-CV-00022-FL (E.D.N.C. Mar. 26, 2007).    We also

deny the Government’s motion for sanctions. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -